NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 12-3330
                                  ___________

                     NELSON VALERIO MARMOLEJOS,
                                      Petitioner

                                        v.

                       ATTORNEY GENERAL OF THE
                       UNITED STATES OF AMERICA,
                                        Respondent

                   ____________________________________

                   On Petition for Review of an Order of the
                         Board of Immigration Appeals
                         (Agency No. A031-024-892)
              Immigration Judge: Honorable Margaret Reichenberg
                 ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 1, 2013

         Before: SCIRICA, JORDAN and GREENBERG, Circuit Judges

                         (Opinion filed: March 11, 2013)
                                 ___________

                                   OPINION
                                  ___________

PER CURIAM

    Nelson Valerio Marmolejos petitions for review of a decision of the Board of
                                        1
Immigration Appeals (BIA). For the reasons below, we will deny the petition for review.

       Marmolejos, a native of the Dominican Republic, entered the United States in

1974 as a lawful permanent resident. In 2008 and 2010, he was convicted in New York

of possession of crack cocaine. In December 2011, he was charged as removable for

those controlled substance convictions. He conceded removability and applied for

asylum, withholding of removal, and relief under the Convention Against Torture. He

argued that he would be persecuted in the Dominican Republic based on his membership

in the social group of older men with drug convictions. After a hearing at which

Marmolejos was represented by counsel, an Immigration Judge (IJ) denied relief. The IJ

determined that Marmolejos had not established his membership in a social group or that

members of that group are persecuted on account of their membership. The IJ

determined that Marmolejos would not be tortured if removed to the Dominican

Republic. The BIA agreed with the IJ and dismissed Marmolejos’s pro se appeal. It also

denied his motion to remand, having concluded that the additional evidence he sought to

offer was already in the record.

       Marmolejos filed a pro se petition for review. Because Marmolejos was convicted

of a controlled substance offense, see 8 U.S.C. § 1182(a)(2)(A)(i)(II), we lack jurisdiction

to review his final order of removal, 8 U.S.C. § 1252(a)(2)(C), except to the extent that

he raises constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(D).

       In his brief, Marmolejos argues that he is collaterally challenging the convictions

                                             2
upon which his removal was based. He requests that we stay his removal until the state

courts act upon his post-conviction petitions. However, Marmolejos’s convictions are

final for immigration purposes until they are overturned. Paredes v. Att’y Gen., 528 F.3d

196, 198-99 (3d Cir. 2008).1 Moreover, he did not request a continuance from the IJ to

pursue post-conviction relief, nor did he exhaust this issue before the BIA.

       Marmolejos contends that the IJ and BIA erred when they failed to examine the

additional evidence he provided. He argues that his case should be reopened and

remanded to the IJ for a new hearing. He has submitted a State Department Country

Report which he believes supports his claim and blames his former attorney for failing to

present this evidence earlier. However, the report Marmolejos has attached was already

part of the record and considered by the IJ. A.R. at 72, 204-222. The BIA did not err in

denying his motion to remand. As for his argument of ineffective assistance of counsel,

the BIA correctly concluded that Marmolejos did not comply with the requirements of

Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988).

       Next, Marmolejos argues that the IJ erred in determining that he did not belong to

a particular social group. He asserts that if removed to the Dominican Republic, he will

be targeted as a part of a social group because he is a “morbidly ill, elderly drug addict




1
 The IJ noted that Marmolejos was not eligible for cancellation of removal because he
was previously granted a Section 212(c) waiver of removal in 2006 with respect to an
earlier conviction. A.R. at 92, 172.
                                           3
deportee, with no family support.”2 However, the IJ also determined, and the BIA

agreed, that Marmolejos had not shown that he would be persecuted on the basis of his

membership in a social group or tortured if removed to the Dominican Republic.

Marmolejos has not pointed to any legal errors or constitutional issues regarding the IJ’s

determinations.

       Finally, Marmolejos contends that he recently discovered that he is eligible for

§ 212(h) relief. However, he did not present this argument in his brief to the BIA. Thus,

he has not exhausted his administrative remedies, and we lack jurisdiction over that

claim. See 8 U.S.C. § 1252(d)(1).

       For the above reasons, we will deny the petition for review.




2
 In her opinion, the IJ described how she asked for clarification of the basis of
Marmolejos’s claim. A.R. at 69. His counsel indicated that the social group was men of
Marmolejos’s age with felony convictions. A.R. at 153. The IJ concluded that the social
group proposed by Marmolejos was overbroad.
                                            4